UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          MULLIGAN, HERRING and BURTON
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                       Private E2 ADAM P. STEPHENSON
                          United States Army, Appellant

                                   ARMY 20140719

                         Headquarters, 1 st Cavalry Division
                         Wade N. Faulkner, Military Judge
                   Colonel Alison C. Martin, Staff Judge Advocate


For Appellant: Lieutenant Colonel Charles D. Lozano, JA; Captain Heather L.
Tregle, JA; Captain Matthew L. Jalandoni, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major Daniel D. Derner, JA; Captain
Samuel E. Landes, JA (on brief).


                                    28 March 2016

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Judge HERRING:

       A military judge sitting as a general court-martial convicted appellant, in
accordance with his pleas, of two specifications of making a false official statement,
two specifications of damaging military property, one specification of wrongful
appropriation, four specifications of larceny, and one specification of soliciting
another to wrongfully distribute a controlled substance under Articles, 107, 108, 121
and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 907, 908, 921, 934 (2012)
[hereinafter UCMJ]. The court sentenced appellant to a dishonorable discharge,
confinement for three years, a reduction to the grade of E-1, and forfeiture of all pay
and allowances. Pursuant to a pretrial agreement, the convening approved the
adjudged sentence except that portion extending to confinement in excess of thirty
months.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises two assignments of error, one which merits discussion and relief. Appellant
STEPHENSON—ARMY 20140719

asks this court to provide appropriate relief to remedy the government’s dilatory
post-trial processing of his case. We agree that relief is appropriate and grant thirty
days confinement credit. *

                              LAW AND DISCUSSION

       The convening authority took action 254 days after the sentence was
adjudged. The record in this case consists of five volumes, and the trial transcript is
146 pages. Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the unjustified dilatory post-trial processing. UCMJ art. 66(c); United States v.
Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ,
service courts are] required to determine what findings and sentence ‘should be
approved,’ based on all the facts and circumstances reflected in the record, including
the unexplained and unreasonable post-trial delay.”). See generally, United States v.
Toohey, 63 M.J. 353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613,
617 (Army Ct. Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army
Ct. Crim. App. 2000).

        Here appellant demanded speedy post-trial processing on 23 January 2015.
He complained of excessive post-trial delay in his Rule for Courts-Martial 1105
submission on 13 April 2015. The staff judge advocate disagreed with this
complaint in the addendum but offered no explanation for the delay. The convening
authority took action 147 days after the military judge authenticated the record of
trial, 131 days after the appellant first raised the issue of speedy post-trial
processing. This case involves charges and matters of no great complication.
Though the sentence in this case is appropriate for appellant’s misconduct, the
unexplained delay between announcement of sentence and action is simply too long,
and could “adversely affect the public’s perception of the fairness and integrity of
military justice system . . . .” Ney, 68 M.J. at 617. Thus, we find relief is
appropriate under the facts of this case.

                                   CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, however, we affirm only so
much of the sentence as provides for a dishonorable discharge, confinement for
twenty-nine months, a reduction to the grade of E-1, and total forfeiture of all pay
and allowances. All rights, privileges, and property, of which appellant has been


*
  The appellant raised three issues pursuant to United States v. Grostefon, 12 M.J.
431 (C.M.A. 1982). We will address the issue raised concerning post-trial
processing time; the remainder are without merit.


                                           2
STEPHENSON—ARMY 20140719

deprived by virtue of this decision setting aside portions of the sentence, are ordered
restored. See UCMJ arts. 58b(c), and 75(a).

      Senior Judge MULLIGAN and Judge BURTON concur.

                                       FOR THE
                                       FOR THE COURT:
                                               COURT:



                                       JOHN P. TAITT
                                        JOHNClerk
                                       Acting P. TAITT
                                                   of Court
                                        Acting Clerk of Court




                                           3